COXE, Circuit Judge.
I can see no way to sustain the verdict, which was for nominal damages only. The view most favorable to the defendant is that the jury found that the conduct of the plaintiff in violating the rules of the boat warranted his removal, but that the defendant’s employés used unnecessary force.
There can be no pretense that the nominal sum of $i is sufficient to compensate the plaintiff for the injury occasioned by this excessive use of force, and for the indignity of the subsequent imprisonment of at least half an hour.
The verdict is inconsistent and illogical. The motion to set aside the verdict and for a new trial is granted.